Citation Nr: 1327770	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  10-25 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to his left knee disorder.


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to January 1989.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claim of entitlement to service connection for a bilateral knee disorder.

On his May 2010 substantive appeal, the Veteran requested a Board hearing at his local RO; however, in June 2010, he withdrew his request for a hearing in writing.

In addition to the claim currently on appeal, the Veteran also perfected an appeal as to the March 2008 rating decision denial of service connection for a bilateral foot disorder.  During the pendency of this appeal, in an October 2010 rating decision, the RO granted service connection for bilateral tinea pedis and assigned a non-compensable evaluation from September 26, 2007.  As this represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board). 

This appeal was previously before the Board in October 2012 and March 2013.  The Board remanded the claim so that the Veteran could be scheduled for a VA examination, and so that an addendum opinion could be requested.  The case has been returned to the Board for further appellate consideration.

The issues of entitlement to service connection for a lumbar spine disorder, and entitlement to service connection for a psychiatric disorder secondary to service-connected disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

The Veteran contends that he has a current bilateral knee disorder related to service.  He specifically asserts that his knee disorder was incurred during a motor vehicle accident during service, and also a result of his prolonged physical activity (i.e. prolonged standing, walking, running, climbing, and jumping) during service.  He has stated that his bilateral knee problems began with the motor vehicle accident, and that the severity of his left knee injury during the motor vehicle accident caused him to compensate with his right leg, and thus secondarily caused his right knee disability.

The October 2012 and March 2013 Board remands addressed the inadequacy of the medical nexus opinions provided.  Notably, in the October 2012 remand the Board directed the VA examiner to "tak[e] into account all of the evidence of record including the Veteran's competent statements as to having worsening knee problems since service discharge."  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124   (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

In the October 2012 remand, the Board noted that the May 2010 VA examination report "did not discuss the motor vehicle accident or the other incident involving the Veteran's shin" which would demonstrate the examiner "had reviewed the claims folder or that he even took these incidents into consideration.  Additionally, although the examiner cited to the Veteran's contentions that his physical activities during service led to his current knee disorder, the examiner did not actually discuss this factor in his opinion."  The remand directed that the Veteran be provided an additional VA examination.

In November 2012, the Veteran was afforded a second VA examination; however, the Board again found the opinion inadequate.  The November 2012 VA examiner noted that the Veteran's service treatment records included a left knee injury in 1988 "after a car accident."  The Veteran provided the additional details that his knee was swollen and painful at the time of the accident, but that he south treatment when he returned from his weekend off.  He stated he was treated conservatively.  The examiner additionally noted the Veteran's normal orthopedic physical examination in January 1989.  After the above history was recorded, the examiner then provided a negative nexus opinion with the contradictory rationale that the Veteran's car accident and left knee pain was "not documented in the record."  Additionally, she did not address the Veteran's contentions of worsening knee pain which began in service.

As the November 2012 VA examination report and opinion did not fully comply with the Board's remand directives, the claim was again remanded for an adequate addendum opinion.

In the March 2013 remand, the Board directed that the VA examiner provide an opinion as to "whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral knee disorder is related to service, to include the September 1988 motor vehicle accident during service, his injuring his shin during service, and in-service physical duties."

The claims folder was forwarded to the November 2012 examiner for an addendum.  The examiner began her opinion noting that "there was no documentation in the record that [the Veteran] had a bilateral knee injury in service.  My opinion was based on a lack of documentation."  She noted that she did review the claims file and electronic records.  The Board notes, again, that the Veteran's service treatment records include a September 1988 complaint of left knee pain due to blunt trauma to the lateral aspect of the knee, and an assessment of "contusion."  

As the latest VA examiner opinion did not take into account the Veteran's report of worsening knee pain since service, and incorrectly noted that there was no documentation of an in-service left knee injury, the claims file must be remanded again for an adequate VA examination.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination, by an examiner other than the one that conducted the November 2012 examination.  The claims file, a copy of this Remand, and access to Virtual VA must be made available to and be reviewed by the examiner in conjunction with the examination. The examination report must indicate that the claims file was reviewed in conjunction with the examination.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) that the Veteran's current left knee disorder is related to service.  The examiner is asked to review the Veteran's service treatment records, including the September 1988 left knee trauma complaint, the August 1987 shin injury, his January 1989 separation evaluation, and his complaints of ongoing knee pain.

If the examiner determines that the Veteran's left knee disability was incurred in service, then the examiner should opine as to whether it is at least as likely as not that his right knee disability was caused by his left knee disorder.

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the Veteran's competent and credible lay evidence of having worsening knee problems since service discharge.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



